Name: Commission Regulation (EEC) No 3264/90 of 12 November 1990 amending Regulation (EEC) No 3987/89 fixing for the period 1 January to 31 December 1990 the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 13. 11 . 90 Official Journal of the European Communities No L 313/21 COMMISSION REGULATION (EEC) No 3264/90 of 12 November 1990 amending Regulation (EEC) No 3987/89 fixing for the period 1 January to 31 December 1990 the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal (EEC) No 3987/89 (^ as amended by Regulation (EEC) No 1622/90 (&lt;), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal ('), as last amended by Regula ­ tion (EEC) No 1920/87 (2), and in particular Article 16 thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Portugal (3), as last amended by Regu ­ lation (EEC) No 1726/87 (4), makes provision for the fore ­ cast supply balance to be revised quarterly ; Whereas the Portuguese market's demand in 1990 is greater than expected ; whereas Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3987/89 is hereby amended as follows : In Articles 1 (2) (c) and 2 (2) (c), *45 000 tonnes' is replaced by '50 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 51 . 0 OJ No L 183, 3 . 7. 1987, p. 18 . O OJ No L 107, 24 . 4. 1986, p. 23. (4) OJ No L 163, 23 . 6 . 1987, p. 17. (0 OJ No L 380, 29. 12. 1989, p. 37. (') OJ No L 152, 16. 6. 1990, p. 48 .